DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments to the claims, the Double Patenting rejection of the claims of the previous office action is Maintained. 
Applicant’s Argument: Applicant argues the newly amended subject matter overcomes the Double Patenting rejection of the claims.
Examiner’s Response: All arguments are addressed in the Double Patenting rejection of the claims below.
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant argues the newly amended subject matter overcomes renders the claims eligible at Step 2A Prong 1.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Applicant’s Argument: Claims 45 and 46 of the Specification provide a technical solution to the technical problems described and, as such, is an improvement to computing technology and is integrated into a practical application.
Examiner’s Response: The Examiner disagrees and notes the present claims do not reflect the purported improvements cited by the Applicant, with reference to the sections of the specification cited in the arguments. The present claims do not improve the functioning of the computer as well as any other technology or technical field. The claims are only directed to generating updated model parameters from the running of the system for a predetermined time. This is akin to iterating a simulation. An abstract idea itself, "cannot supply the inventive concept that renders the invention 'significantly more' than that abstract idea. Simio, 983 F.3d at 1364. Thus, the claims are not integrated into a practical application.
Applicant’s Argument: The amendments contain elements are unconventional, non-routine additional elements.
Examiner’s Response: The Examiner disagrees and notes the claims only contain the properties and profiles instead of the actual elements themselves. These are not considered additional elements and are considered abstract. Therefore the claims do not contain additional elements that amount to significantly more.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant argues the newly amended subject matter overcomes the 103 rejection of the claims.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-16 of copending Application No. 16/986,828 in view of Meghoe et al. “Rail Wear Estimation for Predictive Maintenance: a strategic approach” (hereinafter “Meghoe”), in view of Popovic et al. “MANAGING RAIL SERVICE LIFE” (hereinafter “Popovic”), in view of Hyde et al. “Planning Rail Grinding Using Crack Growth Predictions” (hereinafter “Hyde”), in view of Patra “Maintenance Decision Support Models for Railway Infrastructure using RAMS & LCC Analyses”, in view of Ghodrati et al. “Modeling of rolling contact fatigue in rails at the microstructural level”, in view of Zoeteman “Life cycle cost analysis for managing rail infrastructure Concept of a decision support system for railway design and maintenance”, in view of Calvo et al. “Rail track costs management for efficient , in view of Eadie al. “The effects of top of rail friction modifier on wear and rolling contact fatigue: Full-scale rail–wheel test rig evaluation, analysis and modelling” (hereinafter “Eadie”), in further view of Vandoorne et al. “Stochastic rail life cycle cost maintenance modelling using Monte Carlo simulation” (hereinafter “Vandoorne”).
This is a provisional nonstatutory double patenting rejection.
Instant Application Claim 
Application No. 16/968,828
Claim 1
Claims 2 and 13
Application No. 16/968,828 fails to particularly teach comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters. However Patra teaches comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of maintenance actions, three different lifecycle costs are calculated based on the cluster, and the lowest life cycle cost is chosen as the most cost effective solution)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
Claim 2
Claim 14
Claim 3

Application No. 16/968,828 fails to particularly teach further comprising recommending the set of maintenance parameters having the lower cost value. However Patra teaches further comprising recommending the set of maintenance parameters having the lower cost value. (Figure 2.7, Pages 21 and 22 Section 2.3, The best cost effective solution is recommended)



Application No. 16/968,828 fails to particularly teach selecting a preferable set of the two or more sets maintenance parameters, the preferable set of maintenance parameters having the lower cost value, repeating the method utilizing the preferable set of maintenance parameters and an additional set of maintenance parameters. However Patra teaches selecting a preferable set of the two or more sets maintenance parameters, the preferable set of maintenance parameters having the lower cost value,( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the cluster of maintenance parameters having the lowest cost is selected) repeating the method utilizing the preferable set of maintenance parameters and an additional set of maintenance parameters.( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the life cycle cost is calculated again with different cluster values, including additional maintenance options to find the best solution)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)

Claim 5

Application No. 16/968,828 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … maintenance costs. However Patra teaches where the cost value associated with each set of maintenance parameters includes … maintenance costs ( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the maintenance cost associated with each cluster is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one 
Application No. 16/968,828 fails to particularly teach where the cost value associated with each set of maintenance parameters includes capital costs. However Zoeteman teaches where the cost value associated with each set of maintenance parameters includes capital costs (Page 395 First paragraph and list, the life cycle costs includes capital costs of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Zoeteman as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes capital costs in the total cost calculation. The benefit of doing so is the correct decision on maintenance can be made as all costs and revenues affected by the decision are considered. (Zoeteman Page 395 First paragraph and list)
Application No. 16/968,828 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … depreciation. However Calvo teaches where the cost value associated with each set of maintenance parameters includes … depreciation(Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6, depreciation over the life of the rail is included in the life cycle cost)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Calvo as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes depreciation in the total cost calculation. The benefit of doing so is activity of the infrastructure managers and the railway undertakings are improved. (Calvo Abstract)



Application No. 16/968,828 fails to particularly teach wherein the grinding parameters include one or more of: a grinding frequency; a grinding speed; a grinding depth; or a number of grinding passes. However Hyde teaches wherein the grinding parameters include one or more of: a grinding frequency; a grinding speed; a grinding depth; or a number of grinding passes. (Page 216 Section 1, the grinding strategy defines the depth of material removed and the grinding frequency)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack 


Application No. 16/968,828 fails to particularly teach wherein the maintenance costs associated with each set of maintenance parameters includes train track downtime costs associated with the grinding parameters. However Patra NPL teaches wherein the maintenance costs associated with each set of maintenance parameters includes train track downtime costs associated with the grinding parameters. (Page 288 Section 2.11, Table 2, The downtime cost is associated with  all maintenance actions on the track including the rail grinding )
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra NPL as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans, including downtime, material and lubrication costs, to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra NPL Abstract)
Claim 8
Claim 1
Application No. 16/968,828 fails to particularly teach wherein each set of maintenance parameters also includes friction modifier parameters. However, Eadie teaches wherein each set of maintenance parameters also includes friction modifier parameters. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)
Claim 9
Claim 1
Application No. 16/968,828 fails to particularly teach wherein the friction modifier parameters include one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. However, Eadie teaches wherein the friction modifier parameters include one or more of: a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)

Claims 1 & 16
Claim 11
Claim 11
Claim 12

Application No. 16/968,828 fails to particularly teach wherein the at least two sets of maintenance parameters each include percentages of the train track that are: straight track segments; mild curved track segments; and severe curve track segments. However, Reddy teaches wherein the at least two sets of maintenance parameters each include percentages of the train track that are: straight track segments; mild curved track segments; and severe curve track segments. (Page 478 Section 4.1, Tables 3-5, Page 481 Section 5, A percentage of track with different curve radiuses from straight to sever curves are presented with respect to lubrication and grinding)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Reddy as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that takes into account the curve of the rail. The benefit of doing so is the cost model can be developed that takes into account curves and multiple maintenance parameters. (Reddy Page 481 Section 5)
Claim 13

Application No. 16/968,828 fails to particularly teach wherein the at least two sets of maintenance parameters each include welding parameters. However Vandoorne teaches wherein the at least two sets of maintenance parameters each include welding parameters(Figure 2, Tables 2-4, welding parameters are included with the maintenance parameters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Vandoorne as both references deal with the degradation of a rail in a train track due to train traffic, in order to 

Claims 12 and 13
Application No. 16/968,828 fails to particularly teach comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters; selecting the set of maintenance parameters having the lower cost value. However Patra teaches comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of maintenance actions, three different lifecycle costs are calculated based on the cluster, and the lowest life cycle cost is chosen as the most cost effective solution) selecting the set of maintenance parameters having the lower cost value. (Figure 2.7, Pages 21 and 22 Section 2.3, The best cost effective solution is used)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
Application No. 16/968,828 fails to particularly teach the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties;. However Ghodrati teaches the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and (Figure 3 and 13, Abstract, Pages 206 and 207 Section 2.2, the grain structure is divided into elements) each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties; (Equations 4-18, equations define the behavior of the rail material properties)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Ghodrati as the references deal with fatigue of a rail in a train track due to train traffic, in order to implement a system that uses finite elements to describe the properties of the rail. Ghodrati would modify Application No. 16/968,828 by making the simulation a finite element simulation based on the grain structure of the rail. The benefit of doing so is the structure of the rail can 


Application No. 16/968,828 fails to particularly teach wherein the maintenance costs associated with each set of maintenance parameters include: material costs; … lubrication costs. However Patra NPL teaches wherein the maintenance costs associated with each set of maintenance parameters include: material costs; … lubrication costs.(Page 287 Section 2.10 rail replacement costs; Page 287 Section 2.3 Rail Lubrication cost)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra NPL as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans, including downtime, material and lubrication costs, to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra NPL Abstract)
Application No. 16/968,828 fails to particularly teach wherein the maintenance costs associated with each set of maintenance parameters include: grinding labor costs. However Karpuschenko teaches wherein the maintenance costs associated with each set of maintenance parameters include: grinding labor costs (Page 3 Life cycle cost model paragraph, Page 3 Cost Elements Calculation Section, Figure 1, the life cycle model includes the cost of grinding and the costs for remuneration of labor for the grinding)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Karpuschenko as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes labor costs in the lifecycle cost. The benefit of doing so is the constructed lifecycle model will display the categories and elements of the cost of maintenance of the railway track and their specific share in the LCC (Karpuschenko Abstract)
Application No. 16/968,828 fails to particularly teach wherein the maintenance costs associated with each set of maintenance parameters include: grinding downtime costs. However Reddy teaches wherein the maintenance costs associated with each set of maintenance parameters include: grinding downtime costs. (Page 82 Section 5.5.2, Pages 84-86 Sections 5.6 to 5.6.4, the grinding labor costs are included in the cost and life data of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Reddy as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes grinding downtime costs. The benefit of doing so is 



Application No. 16/968,828 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … maintenance costs. However Patra teaches where the cost value associated with each set of maintenance parameters includes … maintenance costs ( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the maintenance cost associated with each cluster is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
Application No. 16/968,828 fails to particularly teach where the cost value associated with each set of maintenance parameters includes capital costs. However Zoeteman teaches where the cost value associated with each set of maintenance parameters includes capital costs (Page 395 First paragraph and list, the life cycle costs includes capital costs of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Zoeteman as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes capital costs in the total cost calculation. The benefit of doing so is the correct decision on maintenance can be made as all costs and revenues affected by the decision are considered. (Zoeteman Page 395 First paragraph and list)
Application No. 16/968,828 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … depreciation, wherein depreciation accounts for cost savings associated with longer rail life time. However Calvo teaches where the cost value associated with each set of maintenance parameters includes … depreciation (Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6, depreciation over the life of the rail is included in the life cycle cost) wherein depreciation accounts for cost savings associated with longer rail life time. (Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Calvo as the references deal with managing a rail in a train track due to train traffic, in order to implement 


Claim 13 & 15
Application No. 16/968,828 fails to particularly teach calculating via the processor a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameter. However Patra teaches calculating via the processor a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameter. (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of maintenance actions, three different lifecycle costs are calculated based on the cluster, and the lowest life cycle cost is chosen as the most cost effective solution)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
Claim 18

Application No. 16/968,828 fails to particularly teach wherein the output device is operable to display one or more graphs of the cost values for each set of maintenance parameters, as well as provide a cost savings calculation between the at least two sets of maintenance parameters. However Patra teaches wherein the output device is operable to display one or more graphs of the cost values for each set of maintenance parameters,(Page 39, The calculation is performed using STRATGRAPHICS which provides graphs for presentation) as well as provide a cost savings calculation between the at least two sets of maintenance parameters. (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of maintenance actions, three different lifecycle costs are calculated based on the cluster, and the lowest life cycle cost is chosen as the most cost effective solution)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one 


Application No. 16/968,828 fails to particularly teach wherein each set of maintenance parameters includes friction modifier parameters, the friction modifier parameters including one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. However, Eadie teaches wherein each set of maintenance parameters includes friction modifier parameters, the friction modifier parameters including one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)
Claim 20

Application No. 16/968,828 fails to particularly teach wherein generating the finite element model of the crack growth model comprises: generating a plurality of randomly placed nucleation points; and generating the plurality of elements around the plurality of nucleation points to form a crystalline structure. Ghodrati teaches wherein generating the finite element model of the crack growth model comprises: generating a plurality of randomly placed nucleation points; and generating the plurality of elements around the plurality of nucleation points to form a crystalline structure. (Figure 3 Page 208 Left Column, Seeds are randomly distributed to construct Voronoi cells, that are used to create the finite elements)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Ghodrati as the references deal with fatigue of a rail in a train track due to train traffic, in order to implement a system that uses finite elements to describe the properties of the rail. Ghodrati would modify Application No. 16/968,828 by making the simulation a finite element simulation based on the grain structure of the rail. The benefit of doing so is the structure of the rail can be simulated to determine a grain size that increases service life and lowers the amount of damage that accumulates in the material. (Ghodrati Abstract)


s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 14 and 17-18 of copending Application No. 16/986,800 in view of Meghoe et al. “Rail Wear Estimation for Predictive Maintenance: a strategic approach” (hereinafter “Meghoe”), in view of Popovic et al. “MANAGING RAIL SERVICE LIFE” (hereinafter “Popovic”), in view of Hyde et al. “Planning Rail Grinding Using Crack Growth Predictions” (hereinafter “Hyde”), in view of Patra “Maintenance Decision Support Models for Railway Infrastructure using RAMS & LCC Analyses”, in view of Ghodrati et al. “Modeling of rolling contact fatigue in rails at the microstructural level”, in view of Zoeteman “Life cycle cost analysis for managing rail infrastructure Concept of a decision support system for railway design and maintenance”, in view of Calvo et al. “Rail track costs management for efficient railway charges”(hereinafter “Calvo”), in view of Patra et al “Uncertainty estimation in railway track life-cycle cost: a case study from Swedish National Rail Administration” (hereinafter “Patra NPL”), in view of Eadie al. “The effects of top of rail friction modifier on wear and rolling contact fatigue: Full-scale rail–wheel test rig evaluation, analysis and modelling” (hereinafter “Eadie”), in further view of Vandoorne et al. “Stochastic rail life cycle cost maintenance modelling using Monte Carlo simulation” (hereinafter “Vandoorne”).
This is a provisional nonstatutory double patenting rejection.
Instant Application Claim 
Application No. 16/986,800
Claim 1
Claims 1 and 15
Application No. 16/968,800 fails to particularly teach comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters. However Patra teaches comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters (Table 2.2, Figure 2.7, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)

Claims 1 and 4
Application No. 16/968,800 fails to particularly teach the grinding parameters include a grinding profile for a desired grinding operation performed during one or more iterations of the wear simulation; and the method further comprises, for the one or more iterations of the wear simulation where grinding is performed, generating the updated rail profile by modifying the rail profile or an immediately prior updated rail profile by the simulated wear profile and the grinding profile. However Hyde teaches the grinding parameters include a grinding profile for a desired grinding operation performed during one or more iterations of the wear simulation; and (Figures 1-5, Tables 1 and 2, Page 220 Section 2.5, an optimal grinding method is determined to be applied to the rail) the method further comprises, for the one or more iterations of the wear simulation where grinding is performed, generating the updated rail profile by modifying the rail profile or an immediately prior updated rail profile by the simulated wear profile and the grinding profile. (Figures 1-5, Tables 1 and 2, Page 219 and 220 Section 2.4, Page 220 Section 2.5, the rail profile is updated by the wear, crack and grinding profiles)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
Claim 3

Application No. 16/968,800 fails to particularly teach further comprising recommending the set of maintenance parameters having the lower cost value. However 
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)


Application No. 16/968,800 fails to particularly teach selecting a preferable set of the two or more sets maintenance parameters, the preferable set of maintenance parameters having the lower cost value, repeating the method utilizing the preferable set of maintenance parameters and an additional set of maintenance parameters. However Patra teaches selecting a preferable set of the two or more sets maintenance parameters, the preferable set of maintenance parameters having the lower cost value,( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the cluster of maintenance parameters having the lowest cost is selected) repeating the method utilizing the preferable set of maintenance parameters and an additional set of maintenance parameters.( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the life cycle cost is calculated again with different cluster values, including additional maintenance options to find the best solution)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)

Claim 5

Application No. 16/968,800 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … maintenance costs. However Patra teaches where the cost value associated with each set of maintenance parameters includes … maintenance costs ( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the maintenance cost associated with each cluster is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both 
Application No. 16/968,800 fails to particularly teach where the cost value associated with each set of maintenance parameters includes capital costs. However Zoeteman teaches where the cost value associated with each set of maintenance parameters includes capital costs (Page 395 First paragraph and list, the life cycle costs includes capital costs of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Zoeteman as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes capital costs in the total cost calculation. The benefit of doing so is the correct decision on maintenance can be made as all costs and revenues affected by the decision are considered. (Zoeteman Page 395 First paragraph and list)
Application No. 16/968,800 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … depreciation. However Calvo teaches where the cost value associated with each set of maintenance parameters includes … depreciation(Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6, depreciation over the life of the rail is included in the life cycle cost)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Calvo as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes depreciation in the total cost calculation. The benefit of doing so is activity of the infrastructure managers and the railway undertakings are improved. (Calvo Abstract)



Application No. 16/968,800 fails to particularly teach wherein the grinding parameters include one or more of: a grinding frequency; a grinding speed; a grinding depth; or a number of grinding passes. However Hyde teaches wherein the grinding parameters include one or more of: a grinding frequency; a grinding speed; a grinding depth; or a number of grinding passes. (Page 216 Section 1, the grinding strategy defines the depth of material removed and the grinding frequency)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Hyde as both references deal with the degradation of a rail in a train track due to train traffic, in order to 


Application No. 16/968,800 fails to particularly teach wherein the maintenance costs associated with a set of maintenance parameters includes train track downtime costs associated with the grinding parameters. However Patra NPL teaches wherein the maintenance costs associated with a set of maintenance parameters includes train track downtime costs associated with the grinding parameters. (Page 288 Section 2.11, Table 2, The downtime cost is associated with  all maintenance actions on the track including the rail grinding )
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra NPL as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans, including downtime, material and lubrication costs, to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra NPL Abstract)
Claim 8
Claim 16
Claim 9
Claim 1
Application No. 16/968,800 fails to particularly teach wherein the friction modifier parameters include one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. However, Eadie teaches wherein the friction modifier parameters include one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)

Claim 16
Claim 11
Claim 6
Claim 12

Application No. 16/968,800 fails to particularly teach wherein the at least two sets of maintenance parameters each include percentages of the train track that are: straight track segments; mild curved track segments; and severe curve track segments. However, Reddy teaches wherein the at least two sets of maintenance parameters each include percentages of the train track that are: straight track segments; mild curved track segments; and severe curve track segments. (Page 478 Section 4.1, Tables 3-5, Page 481 Section 5, A percentage of track with different curve radiuses from straight to sever curves are presented with respect to lubrication and grinding)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Reddy as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that takes into account the curve of the rail. The benefit of doing so is the cost model can be developed that takes into account curves and multiple maintenance parameters. (Reddy Page 481 Section 5)
Claim 13

Application No. 16/968,800 fails to particularly teach wherein the at least two sets of maintenance parameters each include welding parameters. However Vandoorne teaches wherein the at least two sets of maintenance parameters each include welding parameters(Figure 2, Tables 2-4, welding parameters are included with the maintenance parameters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Vandoorne as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes welds in the maintenance parameters. The benefit of doing so is the optimal renewal tonnage and minimum attainable mean life cycle cost can be determined(Vandoorne Abstract)
Claim 14
Claims 10 and 15
Application No. 16/968,800 fails to particularly teach comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters; selecting the set of maintenance parameters having the lower cost value. However Patra teaches comparing a cost value for 
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
Application No. 16/968,828 fails to particularly teach the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties;. However Ghodrati teaches the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and (Figure 3 and 13, Abstract, Pages 206 and 207 Section 2.2, the grain structure is divided into elements) each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties; (Equations 4-18, equations define the behavior of the rail material properties)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Ghodrati as the references deal with fatigue of a rail in a train track due to train traffic, in order to implement a system that uses finite elements to describe the properties of the rail. Ghodrati would modify Application No. 16/968,828 by making the simulation a finite element simulation based on the grain structure of the rail. The benefit of doing so is the structure of the rail can be simulated to determine a grain size that increases service life and lowers the amount of damage that accumulates in the material. (Ghodrati Abstract)


Application No. 16/968,800 fails to particularly teach wherein the maintenance costs associated with each set of maintenance parameters include: material costs; … lubrication costs. However Patra NPL teaches wherein the maintenance costs associated with each set of maintenance parameters include: material costs; … lubrication costs.(Page 287 Section 2.10 rail replacement costs; Page 287 Section 2.3 Rail Lubrication cost)

Application No. 16/968,800 fails to particularly teach wherein the maintenance costs associated with each set of maintenance parameters include: grinding labor costs. However Karpuschenko teaches wherein the maintenance costs associated with each set of maintenance parameters include: grinding labor costs (Page 3 Life cycle cost model paragraph, Page 3 Cost Elements Calculation Section, Figure 1, the life cycle model includes the cost of grinding and the costs for remuneration of labor for the grinding)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Karpuschenko as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes labor costs in the lifecycle cost. The benefit of doing so is the constructed lifecycle model will display the categories and elements of the cost of maintenance of the railway track and their specific share in the LCC (Karpuschenko Abstract)
Application No. 16/968,800 fails to particularly teach wherein the maintenance costs associated with each set of maintenance parameters include: grinding downtime costs. However Reddy teaches wherein the maintenance costs associated with each set of maintenance parameters include: grinding downtime costs. (Page 82 Section 5.5.2, Pages 84-86 Sections 5.6 to 5.6.4, the grinding labor costs are included in the cost and life data of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Reddy as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes grinding downtime costs. The benefit of doing so is through technical and economic analysis, optimal grinding and lubrication decisions can be made that have huge potential for savings in maintenance costs, improving reliability, safety and enhancing rail life. (Reddy Pages i-ii Abstract)



Application No. 16/968,800 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … maintenance costs. However Patra teaches where the cost value associated with each set of maintenance parameters includes … 
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
Application No. 16/968,800 fails to particularly teach where the cost value associated with each set of maintenance parameters includes capital costs. However Zoeteman teaches where the cost value associated with each set of maintenance parameters includes capital costs (Page 395 First paragraph and list, the life cycle costs includes capital costs of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Zoeteman as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes capital costs in the total cost calculation. The benefit of doing so is the correct decision on maintenance can be made as all costs and revenues affected by the decision are considered. (Zoeteman Page 395 First paragraph and list)
Application No. 16/968,800 fails to particularly teach where the cost value associated with each set of maintenance parameters includes … depreciation, wherein depreciation accounts for cost savings associated with longer rail life time. However Calvo teaches where the cost value associated with each set of maintenance parameters includes … depreciation (Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6, depreciation over the life of the rail is included in the life cycle cost) wherein depreciation accounts for cost savings associated with longer rail life time. (Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Calvo as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes depreciation in the total cost calculation. The benefit of doing so is activity of the infrastructure managers and the railway undertakings are improved. (Calvo Abstract)


Claim 16 & 18
Application No. 16/968,800 fails to particularly teach calculating via the processor a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameter. However Patra 
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)


Application No. 16/968,800 fails to particularly teach wherein the output device is operable to display one or more graphs of the cost values for each set of maintenance parameters, as well as provide a cost savings calculation between the at least two sets of maintenance parameters. However Patra teaches wherein the output device is operable to display one or more graphs of the cost values for each set of maintenance parameters,(Page 39, The calculation is performed using STRATGRAPHICS which provides graphs for presentation) as well as provide a cost savings calculation between the at least two sets of maintenance parameters. (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of maintenance actions, three different lifecycle costs are calculated based on the cluster, and the lowest life cycle cost is chosen as the most cost effective solution)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Patra as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
Claim 19

Application No. 16/968,800 fails to particularly teach wherein each set of maintenance parameters includes friction modifier parameters, the friction modifier parameters including one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. However, Eadie teaches wherein each set of maintenance parameters includes friction 
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,800 with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)


Application No. 16/968,828 fails to particularly teach wherein generating the finite element model of the crack growth model comprises: generating a plurality of randomly placed nucleation points; and generating the plurality of elements around the plurality of nucleation points to form a crystalline structure. Ghodrati teaches wherein generating the finite element model of the crack growth model comprises: generating a plurality of randomly placed nucleation points; and generating the plurality of elements around the plurality of nucleation points to form a crystalline structure. (Figure 3 Page 208 Left Column, Seeds are randomly distributed to construct Voronoi cells, that are used to create the finite elements)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Application No. 16/968,828 with Ghodrati as the references deal with fatigue of a rail in a train track due to train traffic, in order to implement a system that uses finite elements to describe the properties of the rail. Ghodrati would modify Application No. 16/968,828 by making the simulation a finite element simulation based on the grain structure of the rail. The benefit of doing so is the structure of the rail can be simulated to determine a grain size that increases service life and lowers the amount of damage that accumulates in the material. (Ghodrati Abstract)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “generating the plurality of elements around the plurality of nucleation points to form a crystalline structure” does not appear to be disclosed in the instant application specification. A review of the specification ([0062]) found “Regions” constructed around nucleation points, but not “elements” as required by the claim. The Examiner appreciates if the Applicant is able to point out where the limitation is disclosed in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, the process 

Step 1: Claims 1-13 are directed to a method, which is a process, which is a statutory category of invention. Claims 14-16 and 20 are directed to a method, which is a process, which is a statutory category of invention. Claims 17-19 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14 and 17 are directed to the abstract idea of modeling wear and determining the lowest cost to maintain a train track, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "obtaining a train wheel profile of a train car” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters:” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "generating a wear model based on the rail material properties” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " performing a wear simulation using the rail profile for a predetermined time period by: running the contact model to produce a simulated loading; running the wear model to produce a simulated wear profile based on the simulated loading; and generating an updated rail profile by modifying the rail profile by the simulated wear profile and a grinding profile, wherein modifying the rail profile by the grinding profile includes reducing rail material of the rail profile;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " calculating a wear time until the final rail profile exceeds the predetermined wear limit;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claim 14 has the additional limitations of “lubrication properties”, “generating a wear model based on the material properties and/or lubrication properties;”, “generating a crack growth model based on the rail profile and the crack profile wherein the crack growth model includes generating a finite element model based on the rail material properties, the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties;”, “running the crack growth model using the rail profile, the crack profile, the finite element model and the simulated loading to produce a simulated crack growth profile for the predetermined time period; and”, “generating an updated rail profile by modifying the rail profile by the simulated wear profile and the crack growth profile;”, “repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or the updated crack profile exceeds a predetermined crack growth fail limit; and”, “calculating a rail life time until the final rail profile exceeds the predetermined wear limit or the updated crack profile exceeds a predetermined crack growth fail limit;”, “selecting the set of maintenance parameters with the lowest cost value.” all of which are a process that, under its broadest reasonable interpretation, are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Dependent claim 2 is directed to further defining a grinding profile and an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 3 is directed to further defining the recommended set of maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 4 is directed to further defining the recommended set of maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 5 is directed to further defining the cost value calculation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 6 is directed to further defining the grinding parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 7 is directed to further defining the maintenance costs, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 8 is directed to further defining the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 9 is directed to further defining the friction modifier parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 10 is directed to further defining the wear model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11 is directed to further defining the contact model and wheel model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 12 is directed to further defining the train track, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 13 is directed to further defining the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 15 is directed to further defining the costs of the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 16 is directed to further defining the costs of the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 18 is directed to further defining the displayed data, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 19 is directed to further defining the friction modifier parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 20 is directed to further defining the generation of finite elements, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. The additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor” merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) This 
Step 2B: The claims include the additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further defining a grinding profile and an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 3 is directed to further defining the recommended set of maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 4 is directed to further defining the recommended set of maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 5 is directed to further defining the cost value calculation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 6 is directed to further defining the grinding parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 7 is directed to further defining the maintenance costs, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 8 is directed to further defining the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 9 is directed to further defining the friction modifier parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 10 is directed to further defining the wear model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11 is directed to further defining the contact model and wheel model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 12 is directed to further defining the train track, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 13 is directed to further defining the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 15 is directed to further defining the costs of the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 16 is directed to further defining the costs of the maintenance parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 18 is directed to further defining the displayed data, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 19 is directed to further defining the friction modifier parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 20 is directed to further defining the generation of finite elements, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe et al. “Rail Wear Estimation for Predictive Maintenance: a strategic approach” (hereinafter “Meghoe”), in view of Hyde et al. “Planning Rail Grinding Using Crack Growth Predictions” (hereinafter “Hyde”), in view of Popovic et al. “MANAGING RAIL SERVICE LIFE” (hereinafter “Popovic”), in view of Patra “Maintenance Decision Support Models for Railway Infrastructure using RAMS & LCC Analyses”.
Regarding claim 1, Meghoe teaches A method for modeling wear in a rail of a train track due to estimated train traffic in order to provide maintenance recommendations for the train track, the method comprising: (Figure 1, 10, 12-17, Page 4 section 2.3, The wear of the train rail is updated in a continuous simulation over a period of months based on train traffic; Abstract, The method can therefore assist in improving the track maintenance process by maximizing the utilization of the track service life, and minimizing maintenance costs)

Examiner’s Note: Page 4 section 2.3 also teaches creating a time period for a moving wheel over a section of rail. Using the equation provided a time period for each wheel pass can be calculated. Thus, all wheel passes can be converted to a predetermined time period.

obtaining a train wheel profile of a train car; (Figure 1, 6 and 7, Pages 4 and 5 Section 2.4.1, wheel profiles of the train car are used)
generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail; (Figure 1, 2, 5, 9 and 13-17, Pages 2 and 3 Section 2.2, a contact model is created to model all interactions on the rail)
generating a wear model based on the rail material properties; (Figure 1, Pages 3 and 4 Section 2.3, A wear model is created based on the material properties)
performing a wear simulation using the rail profile for a predetermined time period by: (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
running the contact model to produce a simulated loading; (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model)
running the wear model to produce a simulated wear profile based on the simulated loading; (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
generating an updated rail profile by modifying the rail profile by the simulated wear profile; (Figure 1, Page 4 and 5 section 2.4.1, the rail profile is updated by the simulated wear model)
	Meghoe does not explicitly teach providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters:
	Hyde teaches providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, a set of grinding parameters to apply to the rail profile based on the rail material properties is presented for a number of different crack lengths)
	wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters: (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, grinding is performed at different crack lengths)
	generating an updated rail profile by modifying the rail profile by … a grinding profile, wherein modifying the rail profile by the grinding profile includes reducing rail material of the rail profile; (Figures 1-5, Page 219 and 220 Section 2.4, Page 220 Section 2.5, the rail profile is
updated by the wear, crack and grinding profiles, where material is ground off the rail in each interval to reduce the rail thickness)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. Hyde would modify Meghoe by adding a crack growth model into the overall modeling process. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically 
	The combination of Meghoe and Hyde does not explicitly teach repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail; and calculating a wear time until the final rail profile exceeds the predetermined wear limit;
	Popovic teaches repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail; and (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit, the model predictions the progression of wear and crack growth on the rail)
	calculating a wear time until the final rail profile exceeds the predetermined wear limit; (Page 772 Example 1, Figures 1 and 2, the rail life is compared with and without grinding at regular intervals)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe and Hyde with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe and Hyde by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
	The combination of Meghoe, Hyde and Popovic does not explicitly teach comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters.
	Patra teaches comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters. (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of maintenance actions, three different lifecycle costs are calculated based on the cluster, and the lowest life cycle cost is chosen as the most cost effective solution)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde and Popovic with Patra as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)

Regarding claim 2, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. Meghoe does not explicitly teach the grinding parameters include the grinding profile, wherein the grinding profile is for a desired grinding operation performed during one or more iterations of the wear simulation.
Hyde the grinding parameters include the grinding profile, wherein the grinding profile is for a desired grinding operation performed during one or more iterations of the wear simulation. (Figures 1-5, Page 219 and 220 Section 2.4, Page 220 Section 2.5, an optimal grinding method is determined to be applied to the rail based on the wear and crack growth simulation)

Regarding claim 3, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. The combination of Meghoe, Hyde, Popovic does not explicitly teach further comprising recommending the set of maintenance parameters having the lower cost value.
Patra teaches further comprising recommending the set of maintenance parameters having the lower cost value. (Figure 2.7, Pages 21 and 22 Section 2.3, The best cost effective solution is recommended)

Regarding claim 4, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. The combination of Meghoe, Hyde, Popovic does not explicitly teach selecting a preferable set of the two or more sets maintenance parameters, the preferable set of maintenance parameters having the lower cost value, repeating the method utilizing the preferable set of maintenance parameters and an additional set of maintenance parameters.
Patra teaches selecting a preferable set of the two or more sets maintenance parameters, the preferable set of maintenance parameters having the lower cost value,( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the cluster of maintenance parameters having the lowest cost is selected) 
repeating the method utilizing the preferable set of maintenance parameters and an additional set of maintenance parameters.( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, 

Regarding claim 6, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. Meghoe does not explicitly teach wherein the grinding parameters include one or more of: a grinding frequency; a grinding speed; a grinding depth; or a number of grinding passes.
Hyde teaches wherein the grinding parameters include one or more of: a grinding frequency; a grinding speed; a grinding depth; or a number of grinding passes. (Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)

Regarding claim 11, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. Meghoe teaches wherein the contact model further includes a system model of the interface between the train car and the train track, wherein the interface between the train car and the train track includes at least one force acting on the train track by the entire train car; and a wheel contact model of the interface between the wheel of the train car and the rail. (Figures 1, 2, 4, 9, Pages 2 and 3 Section 2.2, The contact model includes all points from the train car, to the wheels touching the rails; Page 3 Equation 2, a normal force is applied to the train track from the train car)

In regards to claim 17, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Meghoe also teaches configuring a computer-based system to predict wear in the rail of the train track provide cost value estimates associated with at least two sets of maintenance parameters, the computer-based system comprising: (Abstract, Page 1 Section 1, Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling)
an input device operable to receive a train wheel profile and the at least two sets of maintenance parameters; (Abstract, Page 1 Section 1, Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling)
an output device operable to convey wear and cost value information relating to the rail; (Abstract, Page 1 Section 1, Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling)
memory operable to store a train wheel profile of a wheel of a train car and the at least two sets of maintenance parameters, and computer-executable instructions including wear prediction processes; and a processor; (Abstract, Page 1 Section 1, Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling)

Examiner’s Note: The Examiner notes that the Hyde reference uses Vampire vehicle dynamics software, which could also uses the computer that is applied to the claims.

Regarding claim 18, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 17. The combination of Meghoe, Hyde, Popovic does not explicitly teach wherein the output device is operable to display one or more graphs of the cost values for each set of maintenance parameters; and a cost savings calculation between the at least two sets of maintenance parameters.
Patra teaches wherein the output device is operable to display one or more graphs of the cost values for each set of maintenance parameters; and (Page 39, The calculation is performed using STRATGRAPHICS which provides graphs for presentation)
a cost savings calculation between the at least two sets of maintenance parameters. (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of maintenance actions, three different lifecycle costs are calculated based on the cluster, and the lowest life cycle cost is chosen as the most cost effective solution)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra, in view of Zoeteman “Life cycle cost analysis for managing rail infrastructure Concept of a decision support system for railway design and maintenance”, and in further view of Calvo et al. “Rail track costs management for efficient railway charges”(hereinafter “Calvo”) .
Regarding claim 5, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. The combination of Meghoe, Hyde, and Popovic does not explicitly teach where the cost value associated with each set of maintenance parameters includes …, … , and maintenance costs.
where the cost value associated with each set of maintenance parameters includes … , … , and maintenance costs. ( Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the maintenance cost associated with each cluster is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde and Popovic with Patra as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans with different maintenance parameters to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
The combination of Meghoe, Hyde, Popovic and Patra does not explicitly teach where the cost value associated with each set of maintenance parameters includes capital costs,
Zoeteman teaches where the cost value associated with each set of maintenance parameters includes capital costs, (Page 395 First paragraph and list, the life cycle costs includes capital costs of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic and Patra with Zoeteman as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes capital costs in the total cost calculation. The benefit of doing so is the correct decision on maintenance can be made as all costs and revenues affected by the decision are considered. (Zoeteman Page 395 First paragraph and list)
where the cost value associated with each set of maintenance parameters includes … depreciation (Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6, depreciation over the life of the rail is included in the life cycle cost)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic, Patra and Zoeteman with Calvo as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes depreciation in the total cost calculation. The benefit of doing so is activity of the infrastructure managers and the railway undertakings are improved. (Calvo Abstract)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra, in further view of Patra et al “Uncertainty estimation in railway track life-cycle cost: a case study from Swedish National Rail Administration” (hereinafter “Patra NPL”)
Examiner’s Note: While Patra NPL is a part of the Patra reference, due to the different publishing dates they are cited as different references.
Regarding claim 7, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 6. The combination of Meghoe, Hyde, Popovic and Patra does not explicitly teach wherein the maintenance costs associated with each set of maintenance parameters includes train track downtime costs associated with the grinding parameters.
wherein the maintenance costs associated with each set of maintenance parameters includes train track downtime costs associated with the grinding parameters. (Page 288 Section 2.11, Table 2, The downtime cost is associated with all maintenance actions on the track including the rail grinding )
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic and Patra with Patra NPL as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans, including downtime, material and lubrication costs, to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra NPL Abstract)

Claims 8-10 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra, in further view of Eadie al. “The effects of top of rail friction modifier on wear and rolling contact fatigue: Full-scale rail–wheel test rig evaluation, analysis and modelling” (hereinafter “Eadie”).
Regarding claim 8, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. The combination of Meghoe, Hyde, Popovic and Patra does not explicitly teach wherein each set of maintenance parameters also includes friction modifier parameters.
teach wherein each set of maintenance parameters also includes friction modifier parameters. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic and Patra with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that applies a friction modifier to the rail. The benefit of doing so is the application of the friction modifier simultaneously reduces rail wear and crack generation. (Eadie Page 1229 Section 4)

Regarding claim 9, the combination of Meghoe, Hyde, Popovic, Patra and Eadie teaches the limitations of claim 8. The combination of Meghoe, Hyde, Popovic and Patra does not explicitly teach wherein the friction modifier parameters include one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties.
Eadie teaches wherein the friction modifier parameters include one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes)

Regarding claim 10, the combination of Meghoe, Hyde, Popovic, Patra and Eadie teaches the limitations of claim 8. Meghoe, teaches wherein the wear model is based on the rail material properties and/or the friction modifier properties. (Figure 1, Pages 3 and 4 Section 2.3, A wear model is created based on the material properties)

Regarding claim 19, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 17. The combination of Meghoe, Hyde, Popovic and Patra does not explicitly teach wherein each set of maintenance parameters includes friction modifier parameters, the friction modifier parameters including one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties.
Eadie teaches wherein each set of maintenance parameters includes friction modifier parameters, the friction modifier parameters including one or more of: a distance between friction modifier applicators on the train track; a number of friction modifier applicators; or friction modifier material properties. (Figures 6, 7, 13 and 16, Table 3 and 4, Page 1124 Section 2.2 Page 1126 Section 3.3, a friction modifier is put on ever 50, 250 or 500 wheel passes, by an applicator, and using KELTRACK® HiRail)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra, in further view of Reddy et al. “Modelling and analysis of rail maintenance cost” (hereinafter “Reddy”).

Regarding claim 12, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. The combination of Meghoe, Hyde, Popovic and Patra does not explicitly wherein the at least two sets of maintenance parameters each include percentages of the train track that are: straight track segments; mild curved track segments; and severe curve track segments.
Reddy teaches wherein the at least two sets of maintenance parameters each include percentages of the train track that are: straight track segments; mild curved track segments; and severe curve track segments. (Page 478 Section 4.1, Tables 3-5, Page 481 Section 5, A percentage of track with different curve radiuses from straight to sever curves are presented with respect to lubrication and grinding)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic and Patra with Reddy as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that takes into account the curve of the rail. The benefit of doing so is the cost model can be developed that takes into account curves and multiple maintenance parameters. (Reddy Page 481 Section 5)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra, in further view of Vandoorne et al. “Stochastic rail life cycle cost maintenance modelling using Monte Carlo simulation” (hereinafter “Vandoorne”).
Regarding claim 13, the combination of Meghoe, Hyde, Popovic and Patra teaches the limitations of claim 1. The combination of Meghoe, Hyde, Popovic and Patra does not explicitly wherein the at least two sets of maintenance parameters each include welding parameters
Vandoorne teaches wherein the at least two sets of maintenance parameters each include welding parameters(Figure 2, Tables 2-4, welding parameters are included with the maintenance parameters)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic and Patra with Vandoorne as both references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes welds in the maintenance parameters. The benefit of doing so is the optimal renewal tonnage and minimum attainable mean life cycle cost can be determined (Vandoorne Abstract)

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra, in view of Ghodrati et al. “Modeling of rolling contact fatigue in rails at the microstructural level” (hereinafter “Ghodrati”).

Regarding claim 14, Meghoe teaches A method for modeling wear in a rail of a train track due to estimated train traffic in order to provide maintenance recommendations for the train track, the method comprising: (Figure 1, 10, 12-17, Page 4 section 2.3, The wear of the train rail is updated in a continuous simulation over a period of months based on train traffic; Abstract, The method can therefore assist in improving the track maintenance process by maximizing the utilization of the track service life, and minimizing maintenance costs)
obtaining a train wheel profile of a train car; (Figure 1, 6 and 7, Pages 4 and 5 Section 2.4.1, wheel profiles of the train car are used)
generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and estimated train traffic on the rail; (Figure 1, 2, 5, 9 and 13-17, Pages 2 and 3 Section 2.2, a contact model is created to model all interactions on the rail)
generating a wear model based on the material properties and/or lubrication properties; (Figure 1, Pages 3 and 4 Section 2.3, A wear model is created based on the material properties)
performing a wear simulation using the rail profile for a predetermined time period by: (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
running the contact model to produce a simulated loading; (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model)
running the wear model to produce a simulated wear profile based on the simulated loading; (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
Meghoe does not explicitly teach providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile with a crack profile; grinding parameters; … and rail material properties; wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; generating a crack growth model based on the rail profile and the crack profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile for the predetermined time period; and generating an updated rail profile by modifying the rail profile by the simulated wear profile and the crack growth profile;
Hyde teaches providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile with a crack profile; grinding parameters; … and rail material properties; (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, a set of grinding parameters to apply to the rail profile based on the rail material properties is presented for a number of different crack lengths)
Examiner’s note: The Examiner Notes that Meghoe also teaches the rail profile (Figure 1, 5, Pages 4 and 5 Section 2.4.1) and the rail material properties (Figure 2, Page 3 Section 2.2, Pages 3 and 4 Section 2.3).

wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, grinding is performed at different crack lengths)
generating a crack growth model based on the rail profile and the crack profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass)
running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile for the predetermined time period; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes)
generating an updated rail profile by modifying the rail profile by the simulated wear profile and the crack growth profile; (Figure 1-6, Tables 1 and 2, Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe and Hyde with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe and Hyde by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
The combination of Meghoe and Hyde does not explicitly teach 
Popovic teaches repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or the updated crack profile exceeds a predetermined crack growth fail limit; and (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit, the model predictions the progression of wear and crack growth on the rail)
calculating a rail life time until the final rail profile exceeds the predetermined wear limit or the updated crack profile exceeds a predetermined crack growth fail limit; (Page 772 Example 1, Figures 1 and 2, the rail life is compared with and without grinding at regular intervals)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe and Hyde with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe and Hyde by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
The combination of Meghoe, Hyde and Popovic does not explicitly teach lubrication properties; comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters; selecting the set of maintenance parameters with the lowest cost value.
Patra teaches lubrication properties; (Table 2.2, lubrication is a maintenance condition)
comparing a cost value for each set of maintenance parameters, the cost value based on maintenance costs associated with the corresponding set of maintenance parameters; (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, using a cluster of 
selecting the set of maintenance parameters with the lowest cost value. (Figure 2.7, Pages 21 and 22 Section 2.3, The best cost effective solution is chosen)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde and Popovic with Patra as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans with different maintenance parameters to pick the one with the lowest cost. The benefit of doing so is the most cost effective maintenance strategy with the lowest life cycle cost can be chosen. (Patra Pages 21 and 22 Section 2.3)
	The combination of Meghoe, Hyde, Popovic and Patra does not explicitly teach wherein the crack growth model includes generating a finite element model based on the rail material properties, the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties;
	Ghodrati teaches wherein the crack growth model includes generating a finite element model based on the rail material properties, (Page 206 section 1, Page 206 section 2.2, Pages 207 and 208 Section 3 and 3.1, Figures 3 and 13, a finite element model is made based on the material properties of the rail)
the finite element model includes a plurality of elements corresponding to portions of a grain structure of a rail, and (Figure 3 and 13, Abstract, Pages 206 and 207 Section 2.2, the grain structure is divided into elements)
each element of the plurality of elements includes one or more functions defining a behavior of the rail material properties; (Equations 4-18, equations define the behavior of the rail material properties)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic and Patra with Ghodrati as the references deal with fatigue of a rail in a train track due to train traffic, in order to implement a system that uses finite elements to describe the properties of the rail. Ghodrati would modify Meghoe, Hyde, Popovic and Patra by making the simulation a finite element simulation based on the grain structure of the rail. The benefit of doing so is the structure of the rail can be simulated to determine a grain size that increases service life and lowers the amount of damage that accumulates in the material. (Ghodrati Abstract)

Regarding claim 20, the combination of Meghoe, Hyde, Popovic, Patra and Ghodrati teaches the limitations of claim 14. The combination of Meghoe, Hyde, Popovic and Patra does not explicitly teach wherein generating the finite element model of the crack growth model comprises: generating a plurality of randomly placed nucleation points; and generating the plurality of elements around the plurality of nucleation points to form a crystalline structure.
Ghodrati teaches wherein generating the finite element model of the crack growth model comprises: generating a plurality of randomly placed nucleation points; and generating the plurality of elements around the plurality of nucleation points to form a crystalline structure. (Figure 3 Page 208 Left Column, Seeds are randomly distributed to construct Voronoi cells, that are used to create the finite elements)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra, in view of Ghodrati, in further view of Patra NPL, in further view of Karpuschenko “Estimation of the life cycle cost of the upper railway track structure” (hereinafter “Karpuschenko”), and in further view of Reddy et al. “Modelling and analysis of rail maintenance cost” (hereinafter “Reddy”).
Regarding claim 15, the combination of Meghoe, Hyde, Popovic, Patra and Ghodrati teaches the limitations of claim 14. The combination of Meghoe, Hyde, Popovic, Patra and Ghodrati does not explicitly teach wherein the maintenance costs associated with each set of maintenance parameters include: material costs; … lubrication costs.
Patra NPL teaches wherein the maintenance costs associated with each set of maintenance parameters include: material costs; … lubrication costs.(Page 287 Section 2.10 rail replacement costs; Page 287 Section 2.3 Rail Lubrication cost)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic, Patra and Ghodrati with Patra NPL as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that compares the cost of different maintenance plans, including downtime, material and lubrication costs, to pick the one with the lowest cost. The benefit of 
The combination of Meghoe, Hyde, Popovic, Patra, Ghodrati and Patra NPL do not explicitly teach the maintenance costs associated with each set of maintenance parameters include: grinding labor costs. 
Karpuschenko teaches wherein the maintenance costs associated with each set of maintenance parameters include: grinding labor costs (Page 3 Life cycle cost model paragraph, Page 3 Cost Elements Calculation Section, Figure 1, the life cycle model includes the cost of grinding and the costs for remuneration of labor for the grinding)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic, Patra, Ghodrati and Patra NPL with Karpuschenko as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes labor costs in the lifecycle cost. The benefit of doing so is the constructed lifecycle model will display the categories and elements of the cost of maintenance of the railway track and their specific share in the LCC (Karpuschenko Abstract)
The combination of Meghoe, Hyde, Popovic, Patra, Ghodrati, Patra NPL and Karpuschenko does not explicitly teach wherein the maintenance costs associated with each set of maintenance parameters include: grinding downtime costs.
Reddy teaches wherein the maintenance costs associated with each set of maintenance parameters include: grinding downtime costs. (Page 82 Section 5.5.2, Pages 84-86 Sections 5.6 to 5.6.4, the grinding labor costs are included in the cost and life data of the rail)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic, in view of Patra,in view of Ghodrati, in view of Zoeteman “Life cycle cost analysis for managing rail infrastructure Concept of a decision support system for railway design and maintenance”, and in further view of Calvo et al. “Rail track costs management for efficient railway charges”(hereinafter “Calvo”) .


Regarding claim 16, the combination of Meghoe, Hyde, Popovic, Patra and Ghodrati teaches the limitations of claim 14. The combination of Meghoe, Hyde, and Popovic does not explicitly teach wherein the cost value includes … and maintenance value
Patra teaches wherein the cost value includes … and maintenance value (Table 2.2, Figure 2.7, Pages 21 and 22 Section 2.3, Pages 22-25 Section 2.3.1, the maintenance cost associated with each cluster is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde and Popovic with Patra as the references deal 
The combination of Meghoe, Hyde, Popovic, Patra and Ghodrati does not explicitly teach wherein the cost value includes capital costs, 
Zoeteman teaches wherein the cost value includes capital costs, (Page 395 First paragraph and list, the life cycle costs includes capital costs of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic, Patra and Ghodrati with Zoeteman as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes capital costs in the total cost calculation. The benefit of doing so is the correct decision on maintenance can be made as all costs and revenues affected by the decision are considered. (Zoeteman Page 395 First paragraph and list)
The combination of Meghoe, Hyde, Popovic, Patra, and Ghodrati and Zoeteman does not explicitly teach wherein the cost value includes … depreciation, … wherein depreciation accounts for cost savings associated with longer rail life time.
Calvo teaches wherein the cost value includes … depreciation, (Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6, depreciation over the life of the rail is included in the life cycle cost)
 … wherein depreciation accounts for cost savings associated with longer rail life time. (Abstract, Figures 4 and 5, Page 5 Left column Second Paragraph and Right Column Item 3, Page 9 section 6, different deprecation timelines are associated with the rail life time)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde, Popovic, Patra, Ghodrati and Zoeteman with Calvo as the references deal with managing a rail in a train track due to train traffic, in order to implement a system that includes depreciation in the total cost calculation. The benefit of doing so is activity of the infrastructure managers and the railway undertakings are improved. (Calvo Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simonovski et al. “Automatic parallel generation of finite element meshes for complex spatial structures”: Also teaches using finite element meshes to create crystalline structures so the surface of an object can be properly modeled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147